UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JASON F. CURRIE,

                                Plaintiff,                    17-CV-602(MAT)

                    v.                                        DECISION
                                                              and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.


                                  INTRODUCTION

     Jason F. Currie, (“Plaintiff”), who is represented by counsel,

brings this action pursuant to the Social Security Act (“the Act”),

seeking review of the final decision of the Commissioner of Social

Security      (“the      Commissioner”)    denying    his   application   for

Supplemental Security Income (“SSI”). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before

the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

Dkt. ##12, 14.

                                   BACKGROUND

A.   Procedural History

     Plaintiff filed an application for SSI alleging disability

since October 9, 2013, based on right-arm nerve damage from a

gunshot wound, sleep apnea, and high blood pressure. T. 178.1

Plaintiff’s application was denied, and he requested a hearing

before an Administrative Law Judge (“ALJ”). T. 77-93. ALJ Susan

     1
         “T.__” refers to pages of the administrative record. Dkt. #9.
Smith held a hearing on December 3, 2015, where Plaintiff testified

with counsel. T. 32-76. On March 24, 2016, the ALJ issued a

decision   finding   Plaintiff   not    disabled.   T.   14-31.   Plaintiff

requested a review of the ALJ’s decision, which the Appeals Council

denied. T. 1-6, 156-59. The ALJ’s determination thus became the

final decision of the Commissioner subject to judicial review under

42 U.S.C. § 1383(c)(3). This action followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision   that   Plaintiff   was      not   disabled    is   supported   by

substantial evidence and free of legal error. See Pl. Mem. (Dkt.

#12-1) 23-29; Comm’r Mem. (Dkt. #14-1) 9-17.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff did not engage in substantial gainful activity since

his application date; (2) he had the severe impairments of brachial

plexus injury status post gunshot wound 2012, cervical and lumbar

strains, multiple strains/sprains post a motor vehicle accident in

2014, degenerative changes, and obesity (weight of 350 pounds at a

height of 67 inches); (3) his impairments did not meet or equal the

Listings set forth at 20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ


                                    2
found that Plaintiff retained the residual functional capacity

(“RFC”)   to   perform     light    work     with   additional   limitations:

Plaintiff could lift no more than five pounds occasionally with the

right upper extremity, and could only occasionally stoop, kneel,

balance, crouch, climb stairs and ramps, push and pull with his

right upper extremity, and handle, finger, and feel with his right

hand; Plaintiff should avoid climbing ladders or scaffolds, avoid

all exposure to hazards including unprotected heights and dangerous

moving machines, and avoid concentrated exposure to extreme cold or

hot temperatures; (4) Plaintiff had no past relevant work; and

(5) considering his RFC and vocational factors of age, education,

and work experience, he could make a successful adjustment to

unskilled   light   work    existing       in   significant   numbers   in   the

national economy, including inspector, machine tender, and bottling

line attendant. T. 19-27. The ALJ concluded that Plaintiff was not

disabled under the Act.

                                   DISCUSSION

A.   Scope of Review

     A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support




                                       3
a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.   Opinion Evidence

     Plaintiff contends that the ALJ erred in evaluating the

medical opinions when she failed to assess the records or opinion

of Plaintiff’s treating physician and pain management providers.

Pl. Mem. 25-28.

     The record indicates as follows. In April 2015, chiropractor

Neal Pignatora conducted an independent examination of Plaintiff

and opined he was able to perform his usual activities of daily

living, including occupational duties with no restrictions. T. 400.

     In November 2015, Dr. Michael Calabrese of the Diabetes

Wellness Clinic, who had previously seen Plaintiff in 2014 for

management of pre-diabetes, T. 544-46, examined Plaintiff for car

accident   injuries.   T.   526-30.       He   opined   that   Plaintiff   was

temporarily totally impaired because of the motor vehicle accident.

T. 530.

     In December 2015, chiropractor Michael Cardamone completed a

medical source statement wherein he opined that Plaintiff could

occasionally lift up to 20 pounds and carry up to 10 pounds, sit

two hours, stand one hour, and walk one hour. T. 519-20. He stated

Plaintiff could only occasionally reach, push, pull, and use his

feet to operate foot controls, but could frequently handle, finger,

and feel. T. 521. He indicated that Plaintiff would need to take


                                      4
unscheduled breaks two to three times per day and would miss work

more than four days per month; Plaintiff could never climb ladders

or scaffolds or work around unprotected heights; could occasionally

work    around     moving   mechanical         parts,    vibrations,         and   motor

vehicles; and could continuously work around humidity, wetness,

pulmonary irritants, and extreme temperatures. T. 522-23.

       The ALJ weighed these opinions in assessing Plaintiff’s RFC.

T.     23-24.     In   doing    so,   she        afforded      little        weight   to

Dr. Calabrese’s opinion that Plaintiff was unable to be gainfully

employed and was temporarily totally impaired because such a

statement       of disability    is   an       opinion   on    an    issue    “reserved

exclusively to the Commissioner,” and thus was not entitled to

deference. T. 23, 530. It is true that the disability determination

is an administrative finding that is dispositive of the case and,

as such, is an issue reserved to the Commissioner. See 20 C.F.R.

§ 416.927(d)(1)-(3) (treating source opinions on issues that are

reserved to the Commissioner are never entitled to any special

significance); see also Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999)(    “A    treating    physician’s        statement      that   [plaintiff]      is

disabled cannot itself be determinative.”). Moreover, the ALJ noted

that Dr. Calabrese’s opinion conflicted with Plaintiff’s self-

report that physical therapy had improved his range of motion,

mobility, and overall level of functioning, T. 526, as well as with

Plaintiff’s admitted activities, which included coaching baseball


                                           5
and   walking   for    transportation.      T.    69,     543.    Additionally,

Dr. Calabrese’s opinion that Plaintiff was unable to be gainfully

employed and was temporarily totally impaired, T. 530, conflicted

with chiropractor Pignatora’s opinion that Plaintiff was able to

perform   his    usual   activities       of     daily     living,     including

occupational duties with no restrictions. T. 400. An ALJ must

consider whether an opinion is consistent with the record as a

whole. See 20 C.F.R. § 416.927(c)(4); see also Domm v. Colvin, 579

Fed. Appx. 27, 28 (2d Cir. Sept. 23, 2014) (unpublished) (ALJ may

discount the opinion of a treating physician when the opinion is

internally inconsistent, inconsistent with other evidence, and

inconsistent with the claimant’s testimony).

      With respect to chiropractor Cardamone’s opinion, the ALJ

afforded it “some weight” and adopted his assessed postural and

environmental limitations, while rejecting his findings that were

inconsistent    with   the   record evidence.       T.    24.    The   ALJ’s   RFC

determination    accounted    for   those      postural    and    environmental

restrictions,    which   limited    Plaintiff     to     occasional    stooping,

kneeling, balancing, crouching, and climbing ramps and stairs; and

avoiding hazards, extreme temperatures, and climbing ladders and

scaffolds. T. 20. While Cardamone opined that Plaintiff could lift

up to 20 pounds, carry up to 10 pounds, and frequently handle,

finger, and feel, T. 519, 521, the ALJ found that Plaintiff was

limited to lifting no more than five pounds and only occasionally


                                      6
handling, fingering, and feeling with the right hand. T. 20. The

ALJ concluded that the part of the opinion limiting Plaintiff to

less than the full range of sedentary work was not supported by the

evidence of record. T. 24. The ALJ’s rejection of Cardomone’s

opinion was not legally flawed, as an ALJ may reject portions of a

medical opinion not supported by and even contrary to the objective

evidence    of    record    while   accepting        those      portions     that    are

supported by substantial evidence. See Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002) (it is within the ALJ’s discretion to sort

through and resolve conflicts in the evidence).

       Plaintiff    further     claims   that       the   ALJ    did   not   properly

consider and       weigh    a   purported     opinion     from his      health      care

providers at the at New York Spine and Wellness Center. Pl. Mem.

26-27. However, none of those providers issued a medical opinion as

to Plaintiff’s functional limitations. The records from Physician

Assistant Ross Guarino and Drs. Jerry Tracy and Jafar Saddiqui

contain Plaintiff’s medical history and subjective complaints,

examination findings, and treatment recommendations. T. 402-44.

Contrary to Plaintiff’s suggestion, see Pl. Mem. 25-26, these

providers did not opine as to any functional limitations resulting

from   Plaintiff’s       conditions.     While      the   ALJ    did    discuss      the

treatment        notes     (observing        they    reflected         “conservative

treatment”), T. 22, there was no medical opinion, as defined by the

regulations, for the ALJ to weigh. See 20 C.F.R. § 416.927(a)(1)


                                         7
(“Medical opinions are statements from acceptable medical sources

that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis,

what you can still do despite impairment(s), and your physical or

mental restrictions.”). The ALJ therefore did not err in her

handling of the treatment notes from the New York Spine and

Wellness Center. See Gray v. Astrue, No. 06–cv–0456, 2009 WL

790942, at *8 (N.D.N.Y. Mar.20, 2009) (“The opinion of a treating

physician is not entitled to controlling weight where the opinion

is not a functional analysis.”) (citing George v. Bowen, 692

F.Supp.   215,   219     (S.D.N.Y.    1988)    (concluding    that    treating

physician's report was not entitled to controlling weight as it

contained no assessment of plaintiff's ability to lift and carry

weight); see also Duffy v. Comm'r, No. 17-CV-3560, 2018 WL 4376414,

at *18 (S.D.N.Y. Aug. 24, 2018), report and recommendation adopted,

No.   17-CV-3560,      2018   WL   4373997    (S.D.N.Y.    Sept.    13,   2018)

(“Treatment notes and records are not afforded the same deference

and the ALJ is not required to assign them a specific weight, let

alone controlling weight.”).

C.    RFC Finding

      Plaintiff also argues that the ALJ formulated Plaintiff’s RFC

without   supporting      opinions    from    medical     sources    regarding

functional limitations, and that the RFC is therefore unsupported

by substantial evidence. Pl. Mem. 28-29.


                                       8
      As stated earlier, the RFC finding is an administrative

finding that is dispositive of whether a claimant is disabled under

the Act. See 20 C.F.R. § 416.945. Although the ALJ considers

opinions     from   medical      sources,    the   final   responsibility    for

determining the RFC is reserved to the Commissioner. See id.

§ 416.927(d)(2). The ALJ has the responsibility to determine a

claimant’s RFC, based on all of the relevant medical and other

evidence in the record. See id. §§ 416.927(d)(2), 416.945(a),

416.946(c); Snell, 177 F.3d at 133 (the ultimate responsibility to

determine a claimant’s RFC rests solely with the ALJ).

      This is exactly what the ALJ did here. In her decision, the

ALJ thoroughly reviewed the medical record, noting that much of

Plaintiff’s treatment was considered “conservative,” including

chiropractic and physical therapy for his brachial plexus injury

and   neck   and    back    injuries,    occasional    use   of   prescription

medications for pain, a “somewhat normal level of daily activity

and   interaction,”        and   the    treatment    notes   indicating     that

Plaintiff’s most severe condition was improving, not worsening.

T. 21-25. No surgical intervention was recommended,2 T. 24, and his

hearing testimony suggested that his longstanding unemployment may

not have been attributable to his medical problems. T. 25. In sum,

the ALJ evaluated all of the relevant evidence in formulating



      2
        Plaintiff underwent surgery to remove the bullet from his right upper
chest in 2012. Thereafter, his condition progressively improved. T. 21-22.

                                         9
Plaintiff’s RFC. See Johnson v. Colvin, 669 Fed. Appx. 44, 46-47

(2d Cir. 2016) (citing 20 C.F.R. § 416.945(a)(3), explaining that

an ALJ looks to “all of the relevant medical and other evidence”

including relevant medical reports, medical history, and statements

from the claimant when assessing an applicant’s RFC); see also

Matta v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (the RFC need

not correspond to any particular medical opinion; rather, the ALJ

weighs and synthesizes all evidence available to render a RFC

finding consistent with the record as a whole). Simply because the

ALJ afforded no single opinion controlling weight does not mean, in

this case, that she substituted her own expertise of the medical

proof for medical opinion. Where, as here, “the record contains

sufficient evidence from which an ALJ can assess the [claimant’s]

residual functional capacity,” Tankisi v. Comm’r of Social Sec.,

521 Fed. Appx. 29, 34 (2d Cir. 2013), a medical source statement or

formal medical opinion is not necessarily required.

      For all of these reasons, I find that the ALJ’s analysis of

the   medical     opinions   and     her   RFC    finding      are   supported   by

substantial evidence in the record.

                                   CONCLUSION

      For   the    foregoing    reasons,         the   Court    finds   that     the

Commissioner’s decision is not legally flawed and is based on

substantial       evidence     and     is,       therefore,      affirmed.       The

Commissioner’s motion for judgment on the pleadings is granted, and


                                       10
Plaintiff’s motion for judgment on the pleadings is denied. The

Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                     S/Michael A. Telesca


                                     MICHAEL A. TELESCA
                                     United States District Judge

Dated:    Rochester, New York
          October 17, 2018




                                11
